Citation Nr: 1634741	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher rating in excess of 30 percent prior to July 30, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD). 
 
 2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a February 2011 rating decision, the RO granted, in pertinent part, service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse in partial remission with a 30 percent evaluation, effective September 15, 2010.  In an April 2012 rating decision, the RO continued a 30 percent evaluation for service-connected PTSD and denied entitlement to a TDIU.  In an August 2013 rating decision, the RO granted an increased rating for service-connected PTSD to 50 percent, effective July 30, 2013. 

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  The transcript of this hearing is part of the record.

The Board previously remanded this claim for further development in September 2015.  The case has now been returned for appellate review.

The Board notes that additional medical evidence, including VA clinical records, has been associated with the record.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2013.  In turn, a waiver of any medical evidence submitted by the Veteran is not necessary.  However, a waiver is required with respect to any additional VA clinical records obtained by the RO.  Nevertheless, in light of the need to remand, the Board finds no prejudice in proceeding with the issuance of this decision as the RO will have the opportunity to consider these VA records upon remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record shows that the Veteran was most recently afforded a VA examination in November 2015 as directed in the Board's prior remand to evaluate the severity of his PTSD.  However, unfortunately, the evidence associated with the claims file appears to indicate a possible increase in severity since that time.  In this regard, in May 2016, the Veteran submitted a VA21-526EZ  Fully Developed Claim form where he asserted that he wanted another VA examination to evaluate his PTSD has his PTSD had gotten worse.  In support of his contention, he submitted clinical records from the Columbia Vet Center, which included a May 2016 statement from his therapist that provided that the Veteran presented with PTSD with increased symptomatology, including an increase in anxiety, sleep disturbances, depression symptoms, and irritability.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In light of the above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Moreover, it appears that the Veteran receives continuous treatment for his PTSD at the VA.  In this regard, the claims file includes VA treatment records dated to October 2015 and some additional records dated from February 2016 to June 2016.  Thus, there appears to be a gap in the treatment records and more recent records may be available.  Thus, the Board finds that VA treatment records dated from October 2015 to February 2016 and from June 2016 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, it appears that the Veteran receives ongoing treatment for his PTSD at the Columbia Vet Center and the record currently contains records submitted by the Veteran dated from February 2016 to May 2016.  However, additional records may exist.  Thus, as these records are pertinent to the current issue on appeal, the AOJ must take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any additional treatment records from the Columbia Vet Center.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any VA treatment records dated from October 2015 to February 2016 and from June 2016 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  The AOJ should take appropriate steps to obtain any additional available treatment records from the Columbia Vet Center.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The electronic, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  

Further, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the September 15, 2010 effective date of service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

The examiner is also requested to provide an opinion on the functional impact the Veteran's PTSD had on his occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience, from the date of award of service connection, September 15, 2010.  In this regard, the examiner is requested to delineate the PTSD symptoms that would negatively impact the Veteran's ability to being gainfully employed.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

If the examiner finds that the Veteran's PTSD has negatively impacted his occupational functioning to the point where he would be unable to obtain or maintain gainful employment, he or she should indicate when exactly such occurred, if possible.

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




